Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Marina discloses a beverage ingredient pod capable of storing a beverage ingredient, that the beverage ingredient pod comprises a rigid cup defining a liquid-ingredient chamber, which rigid cup has a closed first end and an open second end with an annular rim, a frangible pouch defining a solid-ingredient chamber, and the frangible pouch is disposed across and seals the open second end of the rigid cup, thereby sealing the liquid-ingredient chamber.  
Marina does not disclose or reasonably teach the beverage ingredient pod to have a separation membrane sealing a first end of the rigid cup disposed between and separating the liquid ingredient chamber and the solid ingredient chamber and a dispensing membrane sealing a second end of the rigid cup opposite the first end.
Marina does not disclose or reasonably teach the beverage ingredient pod where the frangible pouch has a laterally extending annular rim defining the solid ingredient chamber where the frangible pouch is external to and adjacent to the rigid cup and the laterally extending annular rim of the frangible pouch is disposed across and sealing the opening of the rigid cup.
 Marina does not disclose or reasonably teach the beverage ingredient pod where the second ingredient chamber would have a laterally extending annular rim disposed adjacent to and external to the first ingredient chamber and fixed to the laterally extending annular rim of the first ingredient chamber.
The reference does not teach or suggest the claimed ingredient pods as a whole.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHAIM A SMITH/Examiner, Art Unit 1791                                                                                                                                                                                                        29 October 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792